DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, lines 10-11 should read in part “in order to heat the exhaust gas  by combustion.  Appropriate correction is required.
	In claim 3, line 3 should read in part “length between a [[a]]cylinder outlet”. Appropriate correction is required.
	In claim 12, line 1 should read in part “A method for operating the [[an]] exhaust gas system”. Appropriate correction is required.
	In claim 12, line 4 should read “raising an [[the]] exhaust gas temperature, and”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394) in view of Kurtz et al. (US 2020/0102874).
In Reference to Claim 1
(See Schluter, Figure 1)
Schluter et al. (Schluter) discloses:
	An exhaust gas system for an internal combustion engine (10), comprising: 
a first exhaust emission control device (18) through which an exhaust gas of the internal combustion engine (10) may flow (See Schluter, Paragraph [0029], lines 254-257), 

a burner (26), situated in the exhaust gas flow path downstream from the first exhaust emission control device (18) and upstream from the second exhaust emission control device (22,42), that is configured for being operated with a fuel and an oxidative gas stream in order to heat the gas stream by combustion of the fuel and supplying it to the second exhaust emission control device (22,42) (See Schluter, Paragraph [0030]).
Schluter discloses the claimed invention except:
the second exhaust emission control device having an electric heating device for heating the second exhaust emission control device
	Kurtz et al. (Kurtz) discloses an exhaust emission system with catalyst heating. (See Kurtz, Abstract). Kurtz discloses utilizing at least both electrical heating and burner heating. (See Kurtz, Paragraphs [0022]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the electrical heating device of Kurtz to the second catalyst of Schluter, as both references are directed towards exhaust emission systems with catalyst heating. One of ordinary skill in the art would have recognized that having multiple heating systems for the catalyst of Schluter would allow for optimal temperature control with fuel economy and preheating control. (See Schluter, Paragraphs [0004]-[0005] & [0023]).

In Reference to Claim 2
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
	wherein the first exhaust emission control device (18) is situated at a position close to the engine, in such a way that an exhaust gas path length between a cylinder outlet of the internal combustion engine (10) and an entry surface of the first exhaust emission control device (18) is at most 50 cm. (See Schluter, Paragraph [0029], Lines 258-260).

In Reference to Claim 3
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
wherein the second exhaust emission control device (22,42) is situated at an underbody position remote from the engine (10), in such a way that an exhaust gas path length between acylinder outlet of the internal combustion engine (10) and an entry surface into the second exhaust emission control device (22,42). (See Schluter, Paragraph [0029], Lines 254-257).
The Schluter-Kurtz combination is silent as to the minimum distance being at least 80 cm from the engine. However, changing the distance of the catalyst affects the heat application to the catalyst. Specifically, changing the location distance of the catalyst from the engine changes the amount of heat supplied to the catalyst by the engine. Accordingly, because changing the distance of the catalyst from the engine achieves the recognized result of a change in heat applied to the catalyst from the 
	
In Reference to Claim 4
(See Schluter, Figures 1 & 6)
The Schluter-Kurtz combination discloses:
	Wherein the first exhaust emission control device is a three-way catalytic converter or a four-way catalytic converter. (See Schluter, Paragraph [0029], Lines 254-257).

In Reference to Claim 5
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
	wherein the second exhaust emission control device is a three-way catalytic converter. (See Schluter, Paragraph [0029], Lines 254-257).

In Reference to Claim 6
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:

	
In Reference to Claim 7
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
	a measuring device, situated downstream from the burner and upstream from the second exhaust emission control device, for measuring an oxygen content of the exhaust gas, and/or a measuring device (38), situated downstream from or in the second exhaust emission control device (22,42), for measuring an oxygen content of the exhaust gas. (See Schluter, Paragraph [0029], Lines 261-272).

In Reference to Claim 8
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
wherein the electric heating device of the second exhaust emission control device has a heating disc through which the exhaust gas may flow. (See Kurtz, Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the electrical heating device of Kurtz 

In Reference to Claim 12
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
	A method for operating an exhaust gas system according to Claim 1 (See Claim 1 rejection above) when a low- temperature state is present (See Schluter, Paragraph [0002], comprising the steps of: 
operating the internal combustion engine (10) using at least one engine-internal measure for raising the exhaust gas temperature (See Schluter, Paragraph [0030]), and 
activating the burner and the electric heating device of the second exhaust emission control device at the same time or offset in time (See Schluter, Paragraph [0030]), 
wherein the internal combustion engine and the burner are each operated with a lambda value in such a way that a mixed gas entering the second exhaust emission control device is stoichiometrically 1. (See Schluter, Paragraph [0030]).

In Reference to Claim 13
(See Schluter, Figure 1)

	wherein the internal combustion engine (10) and the burner (26) are each operated with a stoichiometric lambda value. (See Schluter, Paragraph [0030]).

In Reference to Claim 14
(See Schluter, Figure 1)
The Schluter-Kurtz combination discloses:
wherein the internal combustion engine (10) is operated with a rich lambda value, and wherein the burner (26) is operated with a lean lambda value in such a way that the mixed gas is stoichiometric. (See Schluter, Paragraphs [0013] & [0030]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394) in view of Kurtz et al. (US 2020/0102874), further in view of Schluter et al. (DE 102016122304).
In Reference to Claim 9
The Schluter-Kurtz combination discloses the claimed invention except:
	Further comprising a particulate filter that is situated downstream from the first or the second exhaust emission control device.
Schluter et al. (Schluter’304) discloses an exhaust gas treatment system utilizing three-way catalytic converters. (See Schluter’304, Paragraph [0034]). Schluter’304 discloses using a four-way catalytic converter downstream of two three-way catalytic converters. (See Schluter’304, Figure 11, Paragraph [0034]).


In Reference to Claim 10
The Schluter-Kurtz combination discloses the claimed invention except:
Further comprising a three-way catalytic converter that is situated downstream from the second emission control device.
Schluter et al. (Schluter’304) discloses an exhaust gas treatment system utilizing three-way catalytic converters. (See Schluter’304, Paragraph [0034]). Schluter’304 discloses using a four-way catalytic converter downstream of two three-way catalytic converters. (See Schluter’304, Figure 11, Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the downstream four-way catalytic converter downstream of the second three-way catalytic converter of Schluter, as both references are directed towards three-way catalytic converter systems. One of ordinary 

In Reference to Claim 11
The Schluter-Kurtz combination discloses the claimed invention except:
Further comprising a four-way catalytic converter that is situated downstream from the second exhaust emission control device.
Schluter et al. (Schluter’304) discloses an exhaust gas treatment system utilizing three-way catalytic converters. (See Schluter’304, Paragraph [0034]). Schluter’304 discloses using a four-way catalytic converter downstream of two three-way catalytic converters. (See Schluter’304, Figure 11, Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the downstream four-way catalytic converter downstream of the second three-way catalytic converter of Schluter, as both references are directed towards three-way catalytic converter systems. One of ordinary skill in the art would have recognized that the system of utilizing a four-way converter downstream of two three-way catalytic converters would have allowed for the capture of particulates from the stream while maintaining the early activation of components during .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto, Gonze, Lupescu, Meier, Ranalli, Achenback, and Hupfeld show three-way device systems within the state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746